Title: From George Washington to Brigadier General George Clinton, 8 June 1777
From: Washington, George
To: Clinton, George

 

Sir
Head Quarters Middle Brook June 8th 1777

Your favor of 4th Inst. I receiv’d this Morning—As the Movement of the Enemy & their Designs are as yet uncertain, I have to request that you will keep as large a Body of the Militia as you can collect, & have them in as good order as Circumstances will permit, in case Genl Howe should Incline up North River[.] I have no doubt but you have form’d such a Plan with General Heard as will best tend to the Security and Protection of the people. I am Sir Your most Obedt Servt

Go: Washington

